Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-15, and 21 are pending and under examination
Claims 16-20 are cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
 
Claim Objections
Objection of claim 9 is withdrawn in view of amendment filed 7/28/2021.

Claim Rejections - 35 USC § 112

The rejection of claims 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment filed 7/28/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ukegawa US PG. Pub 2006/0108054 in view of Van Gompel et al. US 2003/0135184.


Regarding claim 1, Ukegawa discloses a method for manufacturing a disposable absorbent articles, comprising the steps of:
 (1) conveying a first belt web (7) comprising a first nonwoven layer and a first pre-strained elastic element along a machine direction (Fig.1-2; paragraphs 0007, 0019, 0024, 0037-0038, 0044; claims 1-4; teaches non-woven material for inner and outer sheets 4 and 5 in Par 0042, and plurality or pre stretched elastic member 20, made up of elastic elements 22a,21a);
(2) conveying a second belt web (6) comprising a second nonwoven layer and a second pre-strained elastic element along a machine direction (par 0038, 0008, 0045; claims 1 and 4);
(3)    attaching a fastening web (tab 9 with inner area of loop fastening members 16; fig.1) to the first belt web (7) at a permanent seam (12) along a central axis of the fastening web such that side edges of the fastening web are not attached to the first belt web (the outer side edges of tabs 9 are not attached to the first belt web; and there is a width edge that is also not attached to the first belt web as shown by limitation W which shows the outer edge of the fastening web tab 9);
(4)    joining the first and second belt webs (6, 7) to a chassis (2) comprising a core (absorbent pad 3);
(5)    folding at least one of the first and second belt webs over a machine direction axis (141) , such that the first belt web generally overlaps the second belt web (figures 1-2);

(7)    refastenably joining the fastening web directly (9) to the hooks of the fastening elements such that a refastenable seam is formed (fastening tab 9 meets with fastening element 17 located on the second belt to form a refasteneable seam figs.1,2,6; par 0037-0048); and
(7)    cutting through the, first belt web, the permanent seam, the fastening web, and the second belt web to form the absorbent article, wherein the fastening web, and the fastening elements, are disposed between the first and second belt webs (par 0016; 0055-0056; cut to form multiple diapers).
 
    PNG
    media_image1.png
    440
    419
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    404
    657
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    638
    835
    media_image3.png
    Greyscale

Ukegawa fails to explicitly teach attaching a fastening web to a body-facing surface using a permanent seam formed via hot air seaming, or the explicit location of the fastening web and hooks, however it would have been obvious to modify the location of the hooks in regards to a connecting fastening web because Ukegawa teaches hooks and loops as the fastening elements and further Ukegawa teaches changing the position of the hooks and loops Paragraph 0070 lines 24-28 of Ukegawa states “It is also possible to replace the loop members 16 in the illustrated embodiments by hook members” so although the loops are shown on the fastening web, hooks as the fastening element are also taught since the combination teaches a refastenable diaper with hooks and loops.
	However Van Gompel teaches hot air seaming using a hot air knife par 0056 and further teaches fastening portions that include hooks able to refasentably attach to a rear body panel or “fastening web” par 0078; figs 2-10.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the method of forming an absorbent article including the positioning of the hooks in relation to the a web for refastening the garment, along with hot air seaming as a quick and effective way to form a permanent seam in an absorbent garment.
Regarding claim 2, Ukegawa as modified by Van Gompel substantially teaches the method of claim 1, wherein the second pre-strained elastic element overlaps at least one of the discrete fastening 
Regarding claim 3, Ukegawa as modified by Van Gompel substantially teaches the method of claim 1, wherein the first pre-strained elastic element overlaps at least one of the discrete fastening elements (Ukegawa teaches hooks and loops as the fastening elements and further Ukegawa teaches changing the position of the hooks and loops Paragraph 0070 lines 24-28 of Ukegawa states “It is also possible to replace the loop members 16 in the illustrated embodiments by hook members” so although the loops are shown on the fastening web, hooks as the fastening element are also taught since the combination teaches a refastenable diaper with hooks and loops.)
Regarding claim 4, Ukegawa as modified by Van Gompel substantially teaches the method of claim 3, wherein the second pre-strained elastic element is a strand and is one of a second plurality of pre-strained elastic elements (refastenably engages at 17 which is part of second belt 6).
Regarding claim 5, Ukegawa as modified by Van Gompel substantially teaches the method of claim 1, wherein the absorbent article comprises a front belt (fig.1) formed from the second belt web (6) and a back belt formed from the first belt web (7; Ukegawa par 0070; fig.1).
Regarding claim 6, Ukegawa as modified by Van Gompel substantially teaches the method of claim 5, wherein the plurality of hooks of the fastening element is configured to face towards the wearer when the absorbent article is worn (Ukegawa teaches hooks and loops as the fastening elements and further Ukegawa teaches changing the position of the hooks and loops Paragraph 0070 lines 24-28 of Ukegawa states “It is also possible to replace the loop members 16 in the illustrated embodiments by hook members” so although the loops are shown on the fastening web, hooks as the fastening element are also taught since the combination teaches a refastenable diaper with hooks and loops.)
Regarding claim 7, Ukegawa as modified by Van Gompel substantially teaches the method of claim 5, wherein the fastening elements are disposed on a front waist region of the absorbent article (Fig.1; Ukegawa teaches hooks and loops as the fastening elements and further Ukegawa teaches changing the position of the hooks and loops Paragraph 0070 lines 24-28 of Ukegawa states “It is also possible to replace the loop members 16 in the illustrated embodiments by hook members” so although the loops are shown on the fastening web, hooks as the fastening element are also taught since the combination teaches a refastenable diaper with hooks and loops.) .
Regarding claim 8, Ukegawa as modified by Van Gompel substantially teaches the method of claim 1, wherein the absorbent article comprises a front belt formed from the first belt web and a back belt formed from the second belt web (6, 7; Ukegawa par 0070; fig.1).
Regarding claim 9, Ukegawa as modified by Van Gompel substantially teaches the method of claim 5, wherein the first belt comprises first, second, and third non-woven layers, and a first elastic layer disposed between the first and second nonwoven layers and a second elastic layer disposed between the second and third nonwoven layers (Ukegawa par 038; elastic strands 21a, 21b, 22a, 22b).

Regarding claim 10, Ukegawa as modified by Van Gompel substantially teaches the method of claim 5, wherein the first pre-strained elastic element makes up a portion of the first elastic layer (Ukegawa par 038; elastic strands 21a, 21b, 22a, 22b). 
Regarding claim 11, Ukegawa as modified by Van Gompel substantially teaches the method of claim 1, wherein the fastening web is not folded (fastening tab 9 is attached at seam 12 and not folded when refastenably joined to belt 6).
Regarding claim 12, Ukegawa as modified by Van Gompel substantially teaches the method of claim 5, wherein each of the first and second pre-strained elastic strands are oriented parallel to a transverse axis of the absorbent article (Ukegawa par 038; elastic strands 21a,21b,22a,22b).
Regarding claim 13, Ukegawa as modified by Van Gompel substantially teaches the method of claim 13, wherein the second pre-strained elastic element does not overlap the discrete fastening elements on the absorbent article (the web is attached at a seam which does not overlap elastic strands).
Regarding claim 14, Ukegawa as modified by Van Gompel substantially teaches the method of claim 1, wherein free side edges of two different fastening webs form most distal side edges of a front region or a back waist region of the absorbent article (Ukegawa Par 0070 lines 24-28).
Regarding claim 15, Ukegawa as modified by Van Gompel substantially teaches the method of claim 14, wherein free side edges of two different fastening webs form most distal side edges of a back waist region of the absorbent article (Ukegawa Par 0070 lines 24-28)
Regarding claim 21, Ukegawa discloses the method of claim 1, wherein the first and second belts do not share a common layer, such that they are discrete from each other (front and back webs 6, 7; separate from each other).
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/28/2021 have been considered but are unpersuasive, applicant argues that Ukegawa fails to teach cutting through the first belt web, the permanent seam, the fastening web and the second belt web to form the absorbent article, and in furtherance of this argument state that “Ukegawa must remove section 136 of its belt web prior to cutting through the area where the belt web was” however this argument is unpersuasive because the claim limitation recites “cutting through the first belt web, the permanent seam, the fastening web and the fastening elements” the cutting step is not claimed as a single motion or time to cut through all the elements, just that by cutting through the elements a single article is formed, which is disclosed by Ukegawa and shown in the steps of figure 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fletcher et al. US 2002/0111596 discloses cutting through belt webs, and fastening web in various ways to create individual articles; LaVon et al. US 2010/0292663 and US 2012/0061015 discloses a method of .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731